MEMORANDUM OPINION
 
No. 04-11-00309-CV
 
Carole SMOYER-DIETRICH,
Appellant
 
v.
 
Howard R. DIETRICH,
Appellee
 
From the 166th
Judicial District Court, Bexar County, Texas
Trial Court No. 2010-CI-16596
Honorable Martha
Tanner, Judge Presiding
 
PER CURIAM
 
Sitting:          Rebecca Simmons,
Justice
                     Steven
C. Hilbig, Justice
                     Marialyn
Barnard, Justice
 
Delivered and
Filed:  July 13, 2011
 
DISMISSED
 
Appellant has filed a
motion to dismiss this appeal.  The appellee was served with a copy of
appellant’s motion; the appellee has not filed a response.  Therefore, we grant the motion and dismiss the appeal.  See
Tex. R. App. P. 42.1(a)(1). 
Costs of this appeal are taxed against the appellant.  See id. 42.1(d).
PER
CURIAM